Conviction in County Court of McLennan County of unlawfully carrying a pistol, punishment fixed at a fine of $100.
The record contains no bills of exception or other complaint of the procedure had upon the trial of this case. The statement of facts shows that appellant was found in the town of Mart, in McLennan County, in a car in which he had a pistol. Appellant testified that at the time he was on his way to visit relatives in Freestone County. He introduced no other witness save himself. The jury are not compelled to accept statements made by one accused of crime. The facts seem to justify the verdict.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.